Citation Nr: 0917475	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left knee injury, including a collateral ligament 
sprain.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1987 to August 
1989.  He also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO.  

The Veteran had a hearing with a Decision Review Officer at 
the RO in July 2006 and one by videoconference with the 
undersigned Veterans Law Judge in September 2008.  The 
transcripts of those proceedings are associated with the 
record.  

This matter was remanded by the Board in November 2008 for 
additional development of the record.  



FINDING OF FACT

The currently demonstrated suprapatellar bursitis, 
degenerative joint disease and synovial osteochondromatosis 
are not shown to be due to an apparent ligament sprain 
sustained during the Veteran's period of active service or 
other unspecified injuries sustained during subsequent period 
of service with the National Guard.  




CONCLUSION OF LAW

The Veteran's left knee disability including that manifested 
by suprapatellar bursitis, degenerative joint disease or 
synovial osteochondromalacia is not due to disease or injury 
that was incurred in or aggravated by active service or any 
period of active duty for training or an injury that was 
incurred in or aggravated by any period of inactive duty for 
training; nor may arthritis be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examination has 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  The letters of July 2005, March 2006 
and December 2008 provided pertinent notice and development 
information.  

In an earlier remand action, the Board undertook additional 
development, to include obtaining medical records and 
affording the Veteran a VA examination.  The claims file 
contains a notation on a February 2009 Compensation and 
Pension Exam Inquiry that the Veteran failed to report for 
examination.  The Veteran did provide any additional medical 
evidence.  

In this case, the Board finds that, based on the Veteran's 
failure to appear for the requested VA examination, VA has 
done everything reasonably possible to assist him.  Given 
these circumstances, there can be no demonstrated defect on 
the part of VA in notifying or assisting the Veteran in order 
to present a complete evidentiary record that would 
reasonably affect the fairness of this adjudication.  

By law, the Board's analysis must address specifically 
whether the current record is sufficient to substantiate the 
Veteran's claim and what the evidence that is in the claims 
file shows, or fails to show, with respect thereto.  


Criteria for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training (ACDUTR) and, or for 
disability resulting from injury incurred during a period of 
inactive duty for training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.309.  


Service connection for left knee disability

The service treatment record also shows that that the Veteran 
injured his left knee during service.  A December 1988 sick 
slip showed his having lateral pain in the left knee.  The 
diagnosis was that of rule out lateral collateral ligament 
sprain.  The Veteran was placed on a limited profile for 7 
days.  

The other treatment records show that, in October 1989, 
shortly after service, the Veteran was involved in a car 
accident when he sustained a large complex flap laceration 
with patellar avulsion fracture and partial quadriceps 
laceration of the left knee, along with other serious 
injuries.  

The other service treatment records show that the Veteran was 
examined for re-enlistment purposes in December 1994.  An 
April 1995 Medical Board recommended a discharge due to an 
"Erroneous Enlistment" as not being physically qualified 
due to left patella tendonitis and patellofemoral syndrome.  

During subsequent service with the National Guard, the 
Veteran is shown to have sustained other injuries to the left 
knee.  

A June 2004 Statement of Medical Examination and Duty Status 
shows that the Veteran reported injuring his left knee.  
Reportedly, he experienced left knee pain while performing 
stretching exercises prior to a fitness test.  It was 
determined that the injury occurred during ACDUTRA in 
November 1999.  He was noted to have knee pain due to a 
"tear" in the left knee that was "EPTS-AGGRAVATION."  

In a June 2004 statement, it was reported that the Veteran 
had been admitted to a Naval medical facility after 
sustaining an injury in March 2004 while performing active 
duty for training.  The Veteran in this regard reported that 
he had "felt a pull" while performing training.  

In an April 2006 medical record, a service physician noted 
that he had performed a left knee arthroscopy with resection 
of a portion of the infrapatellar fat pad.  An earlier MRI 
report had suggested Hoff impingement syndrome.  The examiner 
noted that the Veteran had persistent symptoms despite 
surgery and physiotherapy and felt that the Veteran would not 
be medically qualified for active guard service.  

The private physical therapy records from HealthSouth show 
that he underwent left knee arthroscopy in December 2004.  In 
January 2005, he slipped on ice and fell on the left knee.  
Follow up physical therapy was performed.  

An initial VA examination was conducted in September 2005 
when the Veteran reported serving with the National Guard 
from 1991 to April 2005.  The claims folder was not available 
for review at that time, but the examiner did review records 
brought by the Veteran.  

The Veteran did report that his knee began hurting in 1988 
and was reinjured in 2000 and 2004 in connection with the 
National Guard service.  The diagnoses included those of left 
suprapatellar bursitis and likely mild knee degenerative 
joint disease from inservice trauma as well as post-surgical 
changes.  The X-ray studies showed findings multiple osseous 
bodies superior to the patella, likely suggestive of synovial 
osteochondromatosis and irregularity of the anterior patellar 
surface suggestive of degenerative change.  

The VA examiner commented that it was unclear whether the 
left knee suprapatellar bursitis began in service or as a 
result of the recurrent kneeling as part of the Veteran's job 
with highway construction.  The examiner indicated that this 
should be correlated with service medical records, if 
available.  

It is clear that this VA physician did not have an 
opportunity to review the claims folder and likely relied on 
undisclosed medical records and the recitation of the medical 
and service history by the Veteran.  Thus, these 
circumstances would make any of doctor's statements less 
credible and persuasive for deciding this appeal.  See 
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 
Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

Significantly, in repeating the medical history, the VA 
examiner did not discuss or even mention the severe left knee 
injury sustained by the Veteran in a motor vehicle accident 
shortly after his period of active service in October 1989.  
This apparently happened prior the Veteran serving in the 
National Guard.  

For this reasons, the Board attempted to obtain additional 
medical records as well as a VA examination to ascertain the 
nature and likely etiology of the claimed left knee condition 
based on thorough review of a complete evidentiary record.  
However, the Veteran did not appear for a scheduled VA 
examination or provide additional medical records or 
competent evidence to support his claim.  The regulations in 
this regard require that a claimant to report for an 
examination when requested, 38 C.F.R. § 3.326.  

As a result, VA in this case must rely upon the available, 
but incomplete evidentiary record to decide whether service 
connection is warranted.  38 C.F.R. § 3.655.  This would 
include his recent hearing testimony and other lay statements 
of record.  

On review of the record, the Board finds that it would 
involve prohibited speculation to resolve the medical 
questions presented incident to deciding whether the Veteran 
has current left knee disability due to the documented injury 
that was incurred during his period of active duty or other 
reported injuries that were incurred in or aggravated by a 
subsequent period of active or inactive duty for training.  

First, the Veteran is shown to have suffered a serious 
intercurrent left knee injury in 1989 after service that was 
not addressed as part of the recent VA examination conducted 
in 2005.  The examiner in this regard only referred to trauma 
in service and post-surgical changes.  

Next, the service documents show that the Veteran did suffer 
other knee injuries during periods of active duty for 
training in 1999 and 2004, but the extent of these injuries 
cannot be fully assessed from the present record.  The 
Veteran did discuss these events and recent follow up 
treatment, but has not presented competent evidence linking 
the left knee condition to an event or incident during a 
period of active duty for training.  

Finally, the Veteran is shown to have undergone recent left 
knee testing and surgery, but the true nature of his left 
knee disability cannot be ascertained from the current 
clinical record.  

While the VA examiner identified findings of suprapatellar 
bursitis, he did not relate these changes to a specific event 
in service.  In fact, he indicated that this needed to be 
correlated with any service treatment records.  

The VA examiner also opined that there was likely mild knee 
degenerative joint disease from trauma in service, as well as 
post-surgical changes, but he did not identify to what degree 
these current changes might be attributable to the well-
documented injury to the left knee after his active service 
and before the other events in the National Guard.  The X-ray 
studies also showed findings suggestive of synovial 
osteochondromatosis.  

Significantly, the VA examiner found no instability or 
episodes of dislocation or recurrent subluxation that would 
be reflective of pathology consistent with any ligament 
damage would be attributable to a sprain-type injury 
sustained during the Veteran's active service.  The treatment 
records only reflect that the recent left knee arthroscopy 
involved a resection of a portion of the infrapatellar fat 
pad.  

Accordingly, on this record, the Veteran is not shown to have 
current left knee disability that is due to a documented 
injury during active service or any subsequent period of 
active duty for training.  The appeal is denied.  


ORDER

Service connection for a left knee condition is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


